Citation Nr: 0908177	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-21 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral leg 
disability.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from December 1972 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim of entitlement to service 
connection for a back disability, a bilateral leg disability 
and depression.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the appellant's 
back disability and service is not of record. 

2.  Competent evidence of a nexus between the appellant's 
bilateral leg disability and service is not of record. 

3.  Competent evidence of a nexus between the appellant's 
depression and service is not of record. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  A bilateral leg disability was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).

3.  Depression was not incurred or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

A "Veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than 
full-time duty) performed by a member of the National Guard 
of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 
505, or the prior corresponding provisions of law.  38 C.F.R. 
§ 3.6(d)(4) (2008).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

As noted above, the appellant served on active duty for 
training (ACDUTRA) from December 1972 to June 1973.  Pursuant 
to 38 U.S.C.A. § 101(24) an individual who has served only on 
active or inactive duty for training must establish a 
service-connected disability in order to achieve "Veteran" 
status and to be entitled to compensation.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the 
advantage of certain evidentiary presumptions provided by law 
to assist Veterans in establishing service connection for a 
disability do not extend to those who claim service 
connection based on a period active or inactive duty for 
training.  Id. at 470-471 (noting that the Board did not err 
in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
active duty for training and had not established any service-
connected disabilities from that period).

Generally, applicable regulations also provide that service 
connection will be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  
38 C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

Back Disability 

The appellant asserts that his back disability is related to 
service.  An August 2007 VA examination, shows that he 
currently has fusion at L4 through S1 with a disc herniation 
at L5-S1.

A review of the service treatment records show that on his 
enlistment in September 1972 his spine was healthy and no 
back disabilities or complaints were noted.  The appellant 
complained of back pain in service in December 1972.  The 
examiner noted there was no point tenderness and his 
impression was of a muscle strain.  His separation 
examination dated in May 1973 reveals that his spine was 
normal and no complaints of back pain were noted.

The post-service medical records reveal that the appellant 
injured his back at his employment in 1983 and again in 1986.  
In 1983, he was thrown against steel bars after a cement hose 
split.  A herniated lumbar disc was diagnosed.  In July 1986, 
he was lifting something onto his shoulders when he felt a 
pull in his back and shoulders.  The appellant reported that 
prior to 1986 his back was doing well.  See Letter from Dr. 
B.A. dated December 23, 1986.  The appellant was awarded 
worker's compensation based on his back injuries.

The appellant received a VA examination in August 2007.  The 
examiner noted that he currently has fusion at L4 through S1 
with a disc herniation at L5-S1.  The appellant first 
reported having back pain in service from 1972 to 1973, which 
he reportedly incurred in training.  He reported that after 
leaving the military he had intermittent pain.  The appellant 
reported that his back worsened in 1983 when he fell on the 
job and was taken to the hospital.  The appellant had three 
lumbosacral spine surgeries in 1983, 1985 and 2000.  The 
examiner concluded that after reviewing the clinical evidence 
of record, the appellant's injury in service was clearly 
acute transitory in nature and resolved on the appellant's 
separation from service, as evidenced by his separation 
examination.  The examiner reported that the evidence of 
record also shows the appellant had a significant on the job 
injury in 1983 which likely lead to his current lumbar-sacral 
spine condition.

There is no medical opinion on file that attributes the 
appellant's in service back complaints with his current 
disability.  The first evidence of treatment for back pain 
following service is when the appellant injured his back at 
work in 1983.  This occurred 10 years after he separated from 
service.

With respect to the appellant's own contentions, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the appellant is not competent to state he has a 
disability related to an injury and then relate this 
disability to an injury in service.  

In sum, the medical evidence demonstrates that the appellant 
is not entitled to service connection for a back disability.  
As a preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Therefore, the 
claim for entitlement to service connection for a back 
disability is denied. 




Bilateral Leg Disability 

The appellant asserts that he is entitled to service 
connection for bilateral leg disability as he incurred the 
disability in service.  There is no current bilateral leg 
disability on record.

The appellant's service treatment records show that his lower 
extremities were normal on his entrance examination.  April 
1973 service treatment records show that he complained of 
numbness in both legs with running or stepping down.  His 
separation examination in May 1973 shows that his lower 
extremities were normal and there were no complaints of 
bilateral leg pain.

The medical records subsequent to service show no complaints 
of leg pain.  In a November 1983 examination, physical 
examination was essentially normal.  An August 2007 
examination provided the appellant with a neurological 
examination of the lower extremities and found intact 
vibratory sensation and light filament sensation distally.  
Lower extremity strength was 5/5 bilaterally.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

As there is no current disability, the appellant cannot be 
afforded service connection.  Accordingly, the preponderance 
of the evidence is against the claim of service connection 
for bilateral leg disability, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 




Depression

The appellant claims that his current depression began in 
service.  He was diagnosed with depression in 2002.

A review of the appellant's service treatment records show 
that upon enlistment in September 1972 he received a normal 
psychological evaluation.  In December 1972, treatment 
records show that the appellant slashed his wrists because he 
was not allowed to call his mother, but depression was not 
diagnosed, nor does it show any follow-up treatment.  The 
separation examination in May 1973 reported that he was 
psychologically normal.

The Board is cognizant of the appellant's general assertions, 
maintaining that his depression began in service.  It also 
notes that when the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  In this case, continuity of symptomatology has not 
been demonstrated.  In fact, the earliest medical evidence 
showing treatment for depression is in 2002, almost 30 years 
after the appellant separated from service.  There is no 
continuity of symptomatology.  The Board notes that the lack 
of any post-service medical evidence until 2002 is highly 
probative.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The Board has carefully considered the appellant's statements 
that relate his depression to service.  In this regard, the 
Board notes there is no competent and credible medical 
opinion of record attesting to such.  Additionally, with 
respect to the appellant's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the appellant is not competent to state his 
disability is related to his service.  Most importantly in 
the case, the appellant has failed to provide any medical 
evidence of a disability related to service, whereas the 
medical records provide evidence against this claim, 
indicating problems did not begin until almost 30 years after 
service.  His statements to VA are of limited or no probative 
value. 

In the absence of credible medical evidence linking the 
appellant's current diagnosis to service, his claim for 
service connection for depression must be denied. 

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

Regarding the claims for service connection, the Board 
concludes that the appellant has been afforded appropriate 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the appellant in October 2006, prior to the initial 
adjudication of the claims.  The letter notified the 
appellant of what information and evidence must be submitted 
to substantiate a claim for service connection.  

As to informing the appellant of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The VCAA letter stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  As an aside, he was also told 
to submit any evidence in his possession that pertained to 
the claims.

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) holds that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously defined by the 
courts, those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  In the present appeal, the 
October 2006 letter to the appellant included the type of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained service treatment 
records and private medical records.  VA also provided the 
appellant with an examination in connection with his claims 
for a back disability and bilateral leg disability.

The Board also acknowledges that the appellant was not 
examined for the purpose of addressing his service connection 
claim for depression; however, given the facts of this case a 
VA examination is not required.  VA's duty to provide a 
medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that depression may be associated with service.  
The Board finds that the evidence does not reflect competent 
evidence showing a nexus between service and the appellant's 
depression.  Thus, the evidence does not warrant the 
conclusion that a remand for an examination and/or opinion is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the appellant's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matter 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claim, VA is not required to provide the 
appellant with a medical examination absent a showing by the 
appellant of an indication of a causal connection between the 
claimed disability and service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  Such is not present in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a bilateral leg 
disability is denied.

Entitlement to service connection for depression is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


